DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim(s) 1-14 is the inclusion of the limitation of an inkjet printhead that includes outlets of the manifold are laterally flared across a plurality of printhead chips.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 16-20 is the inclusion of the method delivering a printing fluid to one or more printhead chips that includes the method steps of providing a manifold having a base with a plurality of fluid oulets with one or more printhead chips attached to the base, wherein all the fluid outlets are laterally flared across the printhead chips.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application Publication No. (2012/0212540) to Dietl (hereinafter Dietl).
Regarding Claim 1, Dietl  teaches an inkjet printhead (110, 251, Figs. 1-2) comprising: a fluid manifold  (18, 19, Fig. 1) having a base (111, Fig.1) defining a plurality of fluid outlets (121, 131, 253, Figs. 1-2) [Paragraphs 0027-0028]; and one or more printhead chips (251) attached to the base (111), each printhead chip (251) receiving printing fluid from a set of the fluid outlets (121, 131, 253) [Paragraphs 0027-0030].
Dietl fails to teach wherein all fluid outlets are laterally flared across the printhead chips.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LISA SOLOMON/Primary Examiner, Art Unit 2853